Name: Council Regulation (EC) No 2168/2003 of 12 December 2003 repealing Regulation (EC) No 1031/2002 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: trade;  EU finance;  taxation;  America;  prices;  international trade
 Date Published: nan

 Avis juridique important|32003R2168Council Regulation (EC) No 2168/2003 of 12 December 2003 repealing Regulation (EC) No 1031/2002 establishing additional customs duties on imports of certain products originating in the United States of America Official Journal L 326 , 13/12/2003 P. 0001 - 0001Council Regulation (EC) No 2168/2003of 12 December 2003repealing Regulation (EC) No 1031/2002 establishing additional customs duties on imports of certain products originating in the United States of AmericaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 1031/2002 of 13 June 2002 establishing additional customs duties on imports of certain products originating in the United States of America(1), and in particular Article 5 thereof,Having regard to the proposal from the Commission,Whereas:(1) The safeguard action imposed by the United States of America on imports of certain steel products in Proclamation No 7529 "To Facilitate Positive Adjustment to Competition from Imports of Certain Steel Products" of 5 March 2002, as published in the United States Federal Register, Volume 67, No 45, 7 March 2002, p. 10533, and all acts based thereon, was repealed on 4 December 2003. The repeal took effect on 5 December 2003.(2) The condition for the repeal of Regulation (EC) No 1031/2002 set out in Article 5 thereof is therefore met,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1031/2002 is hereby repealed as from 6 December 2003.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 157, 15.6.2002, p. 8.